PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/004,858
Filing Date: 27 Aug 2020
Appellant(s): Siemens Aktiengesellschaft



__________________
Alphonso Collins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0346706 (Gendelman) in view of U.S. Patent Application Publication No. 2019/0004507 (Daitou).

Claim 1:
The cited prior art describes a method for monitoring an operationally correct functioning of a plant control system, the control system comprising, (Gendelman: “The present invention, in some embodiments thereof, relates to industrial control systems and, more specifically, but not exclusively, to monitoring of industrial control systems for security, maintenance, and redundancy.” Paragraph 0002)
in addition to at least two load circuits, (Gendelman: see the lines collecting the line voltages and currents to the I/O modules 154, 155, 156 as illustrated in figure 1B and as described in paragraph 0060)
at least one control unit and (Gendelman: “The PLC 150 central processing unit 153 issues I/O commands to the I/O modules 154, 155, and/or 156 of the of the PLC through the PLC system bus 151.” Paragraph 0060)

Gendelman does not explicitly describe a power supply as described below.  However, Daitou teaches the power supply as described below.  
a clocked power supply via which the at least two load circuits, each having at least one load unit, are supplied with at least one of (i) a supply voltage and (ii) a supply current via at least two output channels, (Daitou: see the equipment tree showing power supplies and machines as illustrated in figure 5 and as described in paragraph s0168, 0169; “The power control unit 23 controls power supply based on monitoring results by the power monitoring unit 21 to save the energy. For example, the power control unit 23 may calculate the energy performance indicator (EnPI) for each area 100, and control the power supply by comparing the calculated resultant with a preset energy baseline (EnB).” Paragraph 0117; “The power state sensor 101 measures a power state of the area 100 and transmit it, via an energy management system 2, to a network 150 (the Internet or a dedicated line, as an example). For example, the power state sensor 101 may be a smart meter. The power state may be at least one of power consumption, generated power, a current value, and a voltage value.” Paragraph 0098; Gendelman: see the lines collecting the line voltages and currents to the I/O modules 154, 155, 156 as illustrated in figure 1B and as described in paragraph 0060)
different operating states being assumed by the control system while said control system functions in an operationally correct manner, and (Gendelman: “The machine learning algorithms for detecting anomalies focusing on the PLC system bus and/or I/O line levels, may take advantage of the unique attributes of the ICS. For example, I/O operations in the ICS are normally with low temporal variance, low spikes and mostly low frequency operations. This may allow easy detection, effective use of the learning stage and low false alarm rates. For example, the time series of PLC system bus or I/O line signals characteristic of normal operation show patterns of slow change, and for abnormal operation show quick change. For example, patterns associated with normal logic command between the PLC and I/O modules are analyzed and stored, and abnormal commands are identified based on a change from these normal patterns. The monitored data may exhibit low variability over time and low variability of normal operation patterns. Normal patterns can be monitored from a very low dimensional dataset. For example, any I/O line has a very clear “real world” representation which a machine learning pattern recognition algorithm can detect based on the temporal activity and/or data flow. Such detection allows a monitoring a lower dimensional data set. An abnormal activity profile, such as adjusting a turbine speed every 5 seconds when its usual operational profile is to be adjusted for 30 minutes every couple of hours may generate an abnormal operation alert.” Paragraph 0068)
an operating state being caused by a combination of output signals of the control unit, (Gendelman: “Data measurements of the PLC system bus electric conductors may allow automatically monitoring the raw data associated with the PLC internal activities. This data is the lowest level PLC internal data that reflects the internal logic of the PLC and the I/O line interface to the physical devices. For example, the patterns of the system bus data may reflect the physical I/O operations without intervening interpretation by a component of the control system that may be compromised, such as the PLC itself. The PLC system bus data may be a manifestation of the PLC internal logic, firmware, and setup. For example, when the digital commands to turn on a heater at when the boiler contents are cold and turn off the heater when the boiler contents are warm, the digital commands and values associated with the temperature measurements and heater operation are represented by digital data patterns on the PLC system bus. Similarly, more complex operations may have digital patterns associated with the operations detectable on the PLC system bus.” Paragraph 0065)
the method comprising: 
detecting a change in the operating state of the control system; (Gendelman: “The hardware component 131 may collect all the signals of the PLC system bus 151, and may pass the data to a monitoring server 101, optionally in real time. Optionally, the operational data may be stored on a data buffer and transferred when polled by a monitoring server.” Paragraph 0060; “Optionally, pattern analysis takes into account the spatial information between the PLCs, and/or the data combined across PLCs working in a group. For example, the I/O lines of the motor control of a PLC operating a draw bridge are detected as being active but I/O line of the PLC controlling the traffic light to change from a green light to a red light are not, and an alert is sent to the operator to perform an emergency shutdown of the drawbridge.” Paragraph 0072)
measuring at least one of (i) the respective latest current and (ii) voltage values at each of the at least two output channels for respective associated load circuits; (Gendelman: “The hardware component 131 may collect 158 all the hardware signals, such as electric voltages and currents, between the PLC I/O modules 154, 155, and/or 156 and the I/O lines 140, and may pass the data to a monitoring server 101, optionally in real time. For example, the I/O lines connected to the PLC I/O modules are non-intrusively monitored using a voltage sensor and/or a current sensor, and a PLC-independent source of data is acquired for analysis which fully reflects the actual activity of the real world processes.” Paragraph 0060)
storing at least one of the (i) respective latest recorded current and (ii) voltage measurement values together with the respective operating state of the control system; (Gendelman: “Optionally, a data buffer 182 is used to store the data until successfully transferred to a monitoring server.  The data collection device 180 may automatically collect hardware data using a PLC system bus interface 185 for measuring the voltages of the conductors of the PLC system bus, and an I/O measurement interface 186 to measure the voltages and currents of the I/O lines connected to the PLC I/O modules” Paragraph 0085)
comparing at least one of (i) the respective latest recorded current and (ii) voltage measurement values with at least one of current and voltage values of at least one preceding measurement, recourse being had only to at least one of current and/or voltage values of at least one preceding measurement whose respective operating state reveals a correspondence with the respective operating state of at least one of (i) the respective latest recorded current and (ii) voltage measurement values; (Gendelman: “The anomaly detection module 104 analyzes using the processing unit 102 the collected data based on data values and temporal sequencing. The operational data being monitored may be compared automatically to the learned patterns of data for the specific PLC, temporal aspects of the data, and/or the overall patterns learned from other monitored PLCs in the ICS as determined by the learning module 103. For example, a PLC has normal data patterns with changes to controlled physical devices once every minute, a cyber attack modifies the PLC logic to issue the same changes once every 2 seconds, and the monitoring server detects automatically the abnormal temporal pattern of the same changes. In this example, the data value patterns have not changed but the timing of the patterns has been detected as being abnormal and an alert is sent to the operator. The server may use machine learning algorithms to monitor automatically any activity outside of previously learned patterns. When an abnormal data pattern, such as a pattern anomaly and/or data outlier, is detected an alert may be issued automatically to operators and/or supervisors of the ICS, such as by using a user interface 110.” Paragraph 0061)
checking whether a predefined tolerance range is exited based on the comparison of at least one of (i) the latest recorded current and (ii) voltage measurement values with at least one of the current and voltage values of the at least one preceding measurement; and (Gendelman: “For example, any I/O line has a very clear “real world” representation which a machine learning pattern recognition algorithm can detect based on the temporal activity and/or data flow. Such detection allows a monitoring a lower dimensional data set. An abnormal activity profile, such as adjusting a turbine speed every 5 seconds when its usual operational profile is to be adjusted for 30 minutes every couple of hours may generate an abnormal operation alert.” Paragraph 0068; “Optionally, one or more I/O lines may be monitored for abnormal operation, and the abnormal operation detected by one or more criteria, such as a threshold value. For example, a single output line can be monitored for a threshold value, such as a control speed of a turbine. In this example, when an attack sets the turbine speed to a value over normal operation, an alarm is sent to the operator and/or security staff.” Paragraph 0069; “For example, the I/O lines of the motor control of a PLC operating a draw bridge are detected as being active but I/O line of the PLC controlling the traffic light to change from a green light to a red light are not, and an alert is sent to the operator to perform an emergency shutdown of the drawbridge.” Paragraph 0072)
displaying the respective load circuit in which the predefined tolerance range is exited in the respective operating state of at least one of (i) the latest recorded current and (ii) voltage measurement values. (Gendelman: “The anomaly detection module 104 of the monitoring server 101 may calculate operation data patterns anomalies 204 automatically, and when an abnormal pattern is detected 205 and abnormal operation alert may be sent 206 automatically using the user interface 110 and/or supervisor interface 112 according to the severity of the abnormal pattern.” Paragraph 0064)
One of ordinary skill in the art would have recognized that applying the known technique of Gendelman, namely, hardware monitoring for an industrial control system, with the known techniques of Daitou, namely, an equipment management system for maintenance management, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gendelman to track various data inputs and compare to historical data for anomaly detection with the teachings of Daitou to track equipment data for maintenance management would have been recognized by those of ordinary skill in the art as resulting in an improved plant control monitoring system (i.e., using various hardware configurations to track data for monitoring a control system of Gendelman based on the teachings of using various hardware configurations to monitor maintenance in Daitou).

Claim 2:
The cited prior art describes the method as claimed in claim 1, wherein at least one of: 
(A) at least one of (i) respective latest values of parameters and (ii) signals at signal inputs of the control unit are acquired and stored in addition to at least one of (i) the latest recorded current and (ii) voltage measurement values of the respective operating state and (Gendelman: “The hardware component 131 may collect all the signals of the PLC system bus 151, and may pass the data to a monitoring server 101, optionally in real time. Optionally, the operational data may be stored on a data buffer and transferred when polled by a monitoring server.” Paragraph 0060)
(B) latest values of environmental and plant parameters are acquired and stored in addition to at least one of (i) the latest recorded current and (ii) voltage measurement values of the respective operating state.

Claim 5:
The cited prior art describes the method as claimed in claim 1, wherein the predefined tolerance range for the comparison of at least one of (i) the latest recorded current and (ii) voltage measurement values with at least one of the current and voltage values of at least one preceding measurement in the respective operating state is adjustable. (Gendelman: see the calculate normal data patterns 202 from the training data 201 as illustrated in figure 2; “The learning module 103 of the monitoring server 101 may receive the training data from the data collectors 131, 132, and/or 133. The learning module 103 may use the processing unit 102 to analyze the hardware data and calculate normal data patterns 202 automatically. During operation monitoring, the anomaly detection module 104 of the monitoring server 101 may receive operation data from the data collectors 131, 132, and/or 133 automatically. The anomaly detection module 104 of the monitoring server 101 may calculate operation data patterns anomalies 204 automatically, and when an abnormal pattern is detected 205 and abnormal operation alert may be sent 206 automatically using the user interface 110 and/or supervisor interface 112 according to the severity of the abnormal pattern.” Paragraph 0064; “For example, any I/O line has a very clear “real world” representation which a machine learning pattern recognition algorithm can detect based on the temporal activity and/or data flow. Such detection allows a monitoring a lower dimensional data set. An abnormal activity profile, such as adjusting a turbine speed every 5 seconds when its usual operational profile is to be adjusted for 30 minutes every couple of hours may generate an abnormal operation alert.” Paragraph 0068; “Optionally, one or more I/O lines may be monitored for abnormal operation, and the abnormal operation detected by one or more criteria, such as a threshold value. For example, a single output line can be monitored for a threshold value, such as a control speed of a turbine. In this example, when an attack sets the turbine speed to a value over normal operation, an alarm is sent to the operator and/or security staff.” Paragraph 0069; “For example, the I/O lines of the motor control of a PLC operating a draw bridge are detected as being active but I/O line of the PLC controlling the traffic light to change from a green light to a red light are not, and an alert is sent to the operator to perform an emergency shutdown of the drawbridge.” Paragraph 0072)

Claim 8:
The cited prior art describes the method as claimed in claim 1, wherein at least one of the (i) current and (ii) voltage values of the at least one preceding measurement are measured on the same plant or on the same control system as at least one of (i) the latest recorded current and (ii) voltage measurement values. (Gendelman: “Reference is now made to FIG. 2, which is a flowchart for a method for monitoring an industrial control system, showing the actions of hardware data collectors and a monitoring server, according to some embodiments of the invention. The method may comprise two parallel activities, the monitoring server flowchart 200 and the data collection flowchart 210, that may work together to monitor automatically any abnormal hardware data activity.” Paragraph 0064; “The anomaly detection module 104 analyzes using the processing unit 102 the collected data based on data values and temporal sequencing. The operational data being monitored may be compared automatically to the learned patterns of data for the specific PLC, temporal aspects of the data, and/or the overall patterns learned from other monitored PLCs in the ICS as determined by the learning module 103. For example, a PLC has normal data patterns with changes to controlled physical devices once every minute, a cyber attack modifies the PLC logic to issue the same changes once every 2 seconds, and the monitoring server detects automatically the abnormal temporal pattern of the same changes. In this example, the data value patterns have not changed but the timing of the patterns has been detected as being abnormal and an alert is sent to the operator. The server may use machine learning algorithms to monitor automatically any activity outside of previously learned patterns. When an abnormal data pattern, such as a pattern anomaly and/or data outlier, is detected an alert may be issued automatically to operators and/or supervisors of the ICS, such as by using a user interface 110.” Paragraph 0061)

Claim 10:
The cited prior art describes the method as claimed in claim 1, wherein at least one of (i) the measured current and (ii) voltage values are stored in the control unit together with respective associated operating states. (Gendelman: “Optionally, a data buffer 182 is used to store the data until successfully transferred to a monitoring server.  The data collection device 180 may automatically collect hardware data using a PLC system bus interface 185 for measuring the voltages of the conductors of the PLC system bus, and an I/O measurement interface 186 to measure the voltages and currents of the I/O lines connected to the PLC I/O modules” Paragraph 0085)

Claim 11:
Gendelman does not explicitly describe storing as described below.  However, Daitou teaches the storing as described below.  
The cited prior art describes the method as claimed in claim 1, wherein at least one of (i) the measured current and (ii) voltage values are transferred to an evaluation and/or data processing unit together with the respective associated operating states and stored therein. (Gendelman: see the sending data 132 from the data collection device 210 to the monitoring server 200 as illustrated in figure 2; “The collected data may be transferred to the monitoring server for processing and analysis.” Paragraph 0048; “A monitoring server 101 may be used to receive hardware data collected by one or more data collectors as at 131, 132, and 133 which are installed to monitor the control system PLCs (not shown in this figure). The monitoring server 101 may be comprised of a learning module 103 that receives the hardware data from the data collectors 131, 132, and/or 133 during a learning period whereby normal data patterns may be determined automatically by machine learning techniques using a processing unit 102.” Paragraph 0059; Daitou: “The first aspect of the present invention may provide an equipment management apparatus. The equipment management apparatus may include equipment database to store an association relationship between a plurality of monitoring object devices that are monitoring objects for at least one of a power state and an operating state, and a plurality of maintenance object devices that are objects for maintenance management.” Paragraph 0015)
Gendelman and Daitou are combinable for the same rationale as set forth above with respect to claim 1.

Claim 15:
The cited prior art describes the method as claimed in claim 1, wherein said method is performed during ongoing operation of the plant. (Gendelman: “Reference is now made to FIG. 2, which is a flowchart for a method for monitoring an industrial control system, showing the actions of hardware data collectors and a monitoring server, according to some embodiments of the invention. The method may comprise two parallel activities, the monitoring server flowchart 200 and the data collection flowchart 210, that may work together to monitor automatically any abnormal hardware data activity.” Paragraph 0064)


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0346706 (Gendelman) in view of U.S. Patent Application Publication No. 2019/0004507 (Daitou) and further in view of U.S. Patent Application Publication No. 2012/0316835 (Maeda).


Claim 3:
Gendelman and Daitou do not explicitly describe a deviation as described below.  However, Maeda teaches the deviation as described below.  
The cited prior art describes the method as claimed in claim 1, wherein a maximum permissible deviation is predefined for an assessment of the correspondence between the respective operating state of at least one of (i) the latest recorded current and (ii) voltage measurement data and the operating state of at least one of the current and voltage values of at least one preceding measurement. (Maeda: “If the anomaly measurement reaches or exceeds a predetermined threshold value or exceeds it a preset number of times or more, it is determined that there is an anomaly or abnormality. In this example, a symptom of the anomaly can be detected before the shutdown of the equipment, and appropriate countermeasure can be carried out.” Paragraph 0095; “The threshold value for a decision regarding an anomaly is a threshold value for binarizing each calculated value representing anomalousness, i.e., indicating a deviation from a model, an outlier, a deviance, an anomaly measurement, or the like.” Paragraph 0066; Gendelman: “For example, any I/O line has a very clear “real world” representation which a machine learning pattern recognition algorithm can detect based on the temporal activity and/or data flow. Such detection allows a monitoring a lower dimensional data set. An abnormal activity profile, such as adjusting a turbine speed every 5 seconds when its usual operational profile is to be adjusted for 30 minutes every couple of hours may generate an abnormal operation alert.” Paragraph 0068; “Optionally, one or more I/O lines may be monitored for abnormal operation, and the abnormal operation detected by one or more criteria, such as a threshold value. For example, a single output line can be monitored for a threshold value, such as a control speed of a turbine. In this example, when an attack sets the turbine speed to a value over normal operation, an alarm is sent to the operator and/or security staff.” Paragraph 0069; “For example, the I/O lines of the motor control of a PLC operating a draw bridge are detected as being active but I/O line of the PLC controlling the traffic light to change from a green light to a red light are not, and an alert is sent to the operator to perform an emergency shutdown of the drawbridge.” Paragraph 0072)
One of ordinary skill in the art would have recognized that applying the known technique of Gendelman, namely, hardware monitoring for an industrial control system, and the known techniques of Daitou, namely, an equipment management system for maintenance management, with the known techniques of Maeda, namely, anomaly detection in equipment, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gendelman to track various data inputs and compare to historical data for anomaly detection and the teachings of Daitou to track equipment data for maintenance management with the teachings of Maeda to use various thresholds for anomaly processing would have been recognized by those of ordinary skill in the art as resulting in an improved plant control monitoring system (i.e., using various hardware configurations to track data for monitoring a control system of Gendelman based on the teachings of using various hardware configurations and parameters to monitor maintenance in Daitou and the teachings of Maeda using various parameters for anomaly processing).

Claim 4:
Gendelman and Daitou do not explicitly describe a deviation as described below.  However, Maeda teaches the deviation as described below.  
The cited prior art describes the method as claimed in claim 2, wherein a maximum permissible deviation is predefined for an assessment of the correspondence between the respective operating state of at least one of (i) the latest recorded current and (ii) voltage measurement data and the operating state of at least one of the current and voltage values of at least one preceding measurement. (Maeda: “If the anomaly measurement reaches or exceeds a predetermined threshold value or exceeds it a preset number of times or more, it is determined that there is an anomaly or abnormality. In this example, a symptom of the anomaly can be detected before the shutdown of the equipment, and appropriate countermeasure can be carried out.” Paragraph 0095; “The threshold value for a decision regarding an anomaly is a threshold value for binarizing each calculated value representing anomalousness, i.e., indicating a deviation from a model, an outlier, a deviance, an anomaly measurement, or the like.” Paragraph 0066; Gendelman: “For example, any I/O line has a very clear “real world” representation which a machine learning pattern recognition algorithm can detect based on the temporal activity and/or data flow. Such detection allows a monitoring a lower dimensional data set. An abnormal activity profile, such as adjusting a turbine speed every 5 seconds when its usual operational profile is to be adjusted for 30 minutes every couple of hours may generate an abnormal operation alert.” Paragraph 0068; “Optionally, one or more I/O lines may be monitored for abnormal operation, and the abnormal operation detected by one or more criteria, such as a threshold value. For example, a single output line can be monitored for a threshold value, such as a control speed of a turbine. In this example, when an attack sets the turbine speed to a value over normal operation, an alarm is sent to the operator and/or security staff.” Paragraph 0069; “For example, the I/O lines of the motor control of a PLC operating a draw bridge are detected as being active but I/O line of the PLC controlling the traffic light to change from a green light to a red light are not, and an alert is sent to the operator to perform an emergency shutdown of the drawbridge.” Paragraph 0072)
Gendelman, Daitou, and Maeda are combinable for the same rationale as set forth above with respect to claim 3.

Claim 6:
Gendelman and Daitou do not explicitly describe a waiting time as described below.  However, Maeda teaches the waiting time as described below.  
The cited prior art describes the method as claimed in claim 1, wherein following detection of the change in operating state, a predefinable waiting time is provided prior to measurement of at least one of (i) the respective latest current and (ii) voltage values at the at least two output channels. (Maeda: see the data sampling interval as illustrated in figure 4; “FIG. 4 also shows a control PC manipulated by a user to enter parameters. The parameters entered by the user include data sampling interval, selection of observational data, and a threshold value used for a decision regarding an anomaly. For example, the data sampling interval indicates intervals in seconds at which data is acquired.” Paragraph 0065; Gendelman: “The hardware component 131 may collect all the signals of the PLC system bus 151, and may pass the data to a monitoring server 101, optionally in real time. Optionally, the operational data may be stored on a data buffer and transferred when polled by a monitoring server.” Paragraph 0060; “Optionally, pattern analysis takes into account the spatial information between the PLCs, and/or the data combined across PLCs working in a group. For example, the I/O lines of the motor control of a PLC operating a draw bridge are detected as being active but I/O line of the PLC controlling the traffic light to change from a green light to a red light are not, and an alert is sent to the operator to perform an emergency shutdown of the drawbridge.” Paragraph 0072)
Gendelman, Daitou, and Maeda are combinable for the same rationale as set forth above with respect to claim 3.


Claims 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0346706 (Gendelman) in view of U.S. Patent Application Publication No. 2019/0004507 (Daitou) and further in view of U.S. Patent Application Publication No. 2005/0165731 (Funk).


Claim 7:
Gendelman and Daitou do not explicitly describe the measuring and analysis as described below.  However, Funk teaches the measuring and analysis as described below.  
The cited prior art describes the method as claimed in claim 1, 
wherein following detection of the change in operating state, the respective latest current value is measured at the at least two output channels at predefinable intervals within a predefinable time period; and (Funk: see the data points during the time intervals between the start and end time period as illustrated in figure 10; “An exemplary summary data creation process is shown in FIG. 10. In the illustrated example, trimming occurs for data points "A", "N" and "O" because data points where time in steps&lt;step begin trim are discarded and because data points where time in steps&gt;step end trim are also discarded. In the illustrated example, clipping occurs for data points "C" and "M" because data values that are greater than the clip limits are discarded and because data values that are less than the threshold limits are discarded. In addition, the High Spike count is one because there is one remaining data point "G" that is greater than the upper spike limit, and the lower spike count is zero because there are no remaining data points that are less than the lower spike limit.” Paragraph 0139; “In addition, a "Calculate statistic values" function can be used to calculate the following parameters: Maximum, Minimum, Average, and 3-sigma and save them in the database.” Paragraph 0140; Gendelman: “The hardware component 131 may collect 158 all the hardware signals, such as electric voltages and currents, between the PLC I/O modules 154, 155, and/or 156 and the I/O lines 140, and may pass the data to a monitoring server 101, optionally in real time. For example, the I/O lines connected to the PLC I/O modules are non-intrusively monitored using a voltage sensor and/or a current sensor, and a PLC-independent source of data is acquired for analysis which fully reflects the actual activity of the real world processes.” Paragraph 0060)
wherein an average value is formed from the current values measured in the predefinable time period as the latest recorded current measurement value for the respective operating state. (Funk: “In addition, a "Calculate statistic values" function can be used to calculate the following parameters: Maximum, Minimum, Average, and 3-sigma and save them in the database.” Paragraph 0140; see the data points during the time intervals between the start and end time period as illustrated in figure 10; “An exemplary summary data creation process is shown in FIG. 10. In the illustrated example, trimming occurs for data points "A", "N" and "O" because data points where time in steps&lt;step begin trim are discarded and because data points where time in steps&gt;step end trim are also discarded. In the illustrated example, clipping occurs for data points "C" and "M" because data values that are greater than the clip limits are discarded and because data values that are less than the threshold limits are discarded. In addition, the High Spike count is one because there is one remaining data point "G" that is greater than the upper spike limit, and the lower spike count is zero because there are no remaining data points that are less than the lower spike limit.” Paragraph 0139; Gendelman: “The hardware component 131 may collect 158 all the hardware signals, such as electric voltages and currents, between the PLC I/O modules 154, 155, and/or 156 and the I/O lines 140, and may pass the data to a monitoring server 101, optionally in real time. For example, the I/O lines connected to the PLC I/O modules are non-intrusively monitored using a voltage sensor and/or a current sensor, and a PLC-independent source of data is acquired for analysis which fully reflects the actual activity of the real world processes.” Paragraph 0060)
One of ordinary skill in the art would have recognized that applying the known technique of Gendelman, namely, hardware monitoring for an industrial control system, and the known techniques of Daitou, namely, an equipment management system for maintenance management, with the known techniques of Funk, namely, managing data in a semiconductor processing environment, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gendelman to track various data inputs and compare to historical data for anomaly detection and the teachings of Daitou to track equipment data for maintenance management with the teachings of Funk to process data in various forms would have been recognized by those of ordinary skill in the art as resulting in an improved plant control monitoring system (i.e., using various hardware configurations and data processing for monitoring a control system of Gendelman based on the teachings of using various hardware configurations and parameters to monitor maintenance in Daitou and the teachings of Funk using various data processing parameters).

Claim 9:
Gendelman and Daitou do not explicitly describe a similar configuration as described below.  However, Funk teaches the similar configuration as described below.  
The cited prior art describes the method as claimed in claim 1, wherein at least one of the (i) current and (ii) voltage values of the at least one preceding measurement are measured on one of (i) a plant of identical or similar configuration and (ii) a control system of identical or similar configuration. (Funk: “During runtime, a Start_Event causes the APC system to look up the current context data, determine which strategies match the context, determine which plans to run, and invoke their corresponding scripts. A control strategy record can contain context-matching information such as wafer-run, tool, chamber, recipe, slot, etc. For example, the APC System can compare the runtime information and try to match it against a database of strategies--each control strategy containing at least some of the following context information: Tool id, Lot id, Chamber id, Cassette id, Slot id, Wafer id, Recipe id, Start time, End time, Step number, State, Maintenance counter value, Product id and material id. The process context can be dependent upon the process being performed and the tool being monitored. For example, if a recipe contains a context term "Dryclean", then control strategies associated with the "Dryclean" context term can be executed when process tool runs processes with any recipe that contains the context term (element) "Dryclean".” Paragraph 0111)
Gendelman, Daitou, and Funk are combinable for the same rationale as set forth above with respect to claim 7.

Claim 12:
Gendelman and Daitou do not explicitly describe a start signal as described below.  However, Funk teaches the start signal as described below.  
The cited prior art describes the method as claimed in claim 11, wherein a start signal is sent to the evaluation and/or data processing unit by the control unit prior to a transfer of at least one of (i) the latest recorded current and (ii) voltage measurement values together with the respective associated operating state. (Funk: “In 412, a first level Start_Event can be received. For example, a processing tool controller can send a first level Start_Event to the APC system.” Paragraph 0106; “In one embodiment, a sensor interface can write the data points to a raw data file. For example, IS 150 can send a start command to the sensor interface to initiate data acquisition and can send a stop command to cause the file to be closed. IS 150 can then read and parse the sensor data file, process the data and post the data values into the in-memory data tables.” Paragraph 0047; Gendelman: see the sending data 132 from the data collection device 210 to the monitoring server 200 as illustrated in figure 2; “The collected data may be transferred to the monitoring server for processing and analysis.” Paragraph 0048; “A monitoring server 101 may be used to receive hardware data collected by one or more data collectors as at 131, 132, and 133 which are installed to monitor the control system PLCs (not shown in this figure). The monitoring server 101 may be comprised of a learning module 103 that receives the hardware data from the data collectors 131, 132, and/or 133 during a learning period whereby normal data patterns may be determined automatically by machine learning techniques using a processing unit 102.” Paragraph 0059; Daitou: “The first aspect of the present invention may provide an equipment management apparatus. The equipment management apparatus may include equipment database to store an association relationship between a plurality of monitoring object devices that are monitoring objects for at least one of a power state and an operating state, and a plurality of maintenance object devices that are objects for maintenance management.” Paragraph 0015)
Gendelman, Daitou, and Funk are combinable for the same rationale as set forth above with respect to claim 7.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0346706 (Gendelman) in view of U.S. Patent Application Publication No. 2019/0004507 (Daitou) and further in view of U.S. Patent Application Publication No. 2020/0285226 (Chatterjee).


Claim 13:
Gendelman and Daitou do not explicitly describe a return signal as described below.  However, Chatterjee teaches the return signal as described below.  
The cited prior art describes the method as claimed in claim 11, wherein a return signal is sent to the control unit by the evaluation and/or data processing unit. (Chatterjee: “In some embodiments, where the sensor data is determined to be faulty, the sensor diagnostic system 502 may automatically deactivate the corresponding sensor 506. The sensor diagnostic system 502 may generate and transmit a deactivation signal to the sensor 506. The sensor 506, upon receipt of the deactivation signal from the sensor diagnostic system 502, may automatically shut down, disable, cease transmission of sensor data, sleep, or otherwise deactivate. The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” Paragraph 0118)
One of ordinary skill in the art would have recognized that applying the known technique of Gendelman, namely, hardware monitoring for an industrial control system, and the known techniques of Daitou, namely, an equipment management system for maintenance management, with the known techniques of Chatterjee, namely, a sensor management system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gendelman to track various data inputs and compare to historical data for anomaly detection and the teachings of Daitou to track equipment data for maintenance management with the teachings of Chatterjee to process sensor data in various forms would have been recognized by those of ordinary skill in the art as resulting in an improved plant control monitoring system (i.e., using various hardware configurations and data processing for monitoring a control system of Gendelman based on the teachings of using various hardware configurations and parameters to monitor maintenance in Daitou and the teachings of Chatterjee using various sensor data processing mechanisms).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0346706 (Gendelman) in view of U.S. Patent Application Publication No. 2019/0004507 (Daitou) and further in view of U.S. Patent Application Publication No. 2005/0165731 (Funk) and U.S. Patent Application Publication No. 2020/0285226 (Chatterjee).


Claim 14:
Gendelman and Daitou do not explicitly describe a return signal as described below.  However, Chatterjee teaches the return signal as described below.  
The cited prior art describes the method as claimed in claim 12, wherein a return signal is sent to the control unit by the evaluation and/or data processing unit. (Chatterjee: “In some embodiments, where the sensor data is determined to be faulty, the sensor diagnostic system 502 may automatically deactivate the corresponding sensor 506. The sensor diagnostic system 502 may generate and transmit a deactivation signal to the sensor 506. The sensor 506, upon receipt of the deactivation signal from the sensor diagnostic system 502, may automatically shut down, disable, cease transmission of sensor data, sleep, or otherwise deactivate. The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” Paragraph 0118)
One of ordinary skill in the art would have recognized that applying the known technique of Gendelman, namely, hardware monitoring for an industrial control system, the known techniques of Daitou, namely, an equipment management system for maintenance management, and the known techniques of Funk, namely, managing data in a semiconductor processing environment, with the known techniques of Chatterjee, namely, a sensor management system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gendelman to track various data inputs and compare to historical data for anomaly detection, the teachings of Daitou to track equipment data for maintenance management, and the teachings of Funk to process data in various forms with the teachings of Chatterjee to process sensor data in various forms would have been recognized by those of ordinary skill in the art as resulting in an improved plant control monitoring system (i.e., using various hardware configurations and data processing for monitoring a control system of Gendelman based on the teachings of using various hardware configurations and parameters to monitor maintenance in Daitou, the teachings of Funk using various data processing parameters, and the teachings of Chatterjee using various sensor data processing mechanisms).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0346706 (Gendelman) in view of U.S. Patent Application Publication No. 2019/0004507 (Daitou) and further in view of U.S. Patent No. 4,578,747 (Hideg).


Claim 16:
Gendelman and Daitou do not explicitly describe a test phase with predefined operating states as described below.  However, Hideg teaches the test phase with predefined operating states as described below.  
The cited prior art describes the method as claimed in claim 1, 
wherein said method is performed in a test phase as a test program; and (Hideg: see the self-calibrating method as described in col. 4, lines 49-68)
wherein predefined operating states are invoked to measure at least one of (i) the latest current and (ii) voltage measurement values. (Hideg: “A method for operating the control means to meet specified system output requirements comprises the steps of establishing an initial value for controller model parameters C, measuring external inputs V, generating an initial model for generating a manipulated system input Y from a desired controlled system output, X.sub.D, as a function of V and C, and correcting the control model parameters as a function of measured external inputs V and the error between the actual and desired output (X-X.sub.D).” col. 5, lines 7-16; Gendelman: “The hardware component 131 may collect 158 all the hardware signals, such as electric voltages and currents, between the PLC I/O modules 154, 155, and/or 156 and the I/O lines 140, and may pass the data to a monitoring server 101, optionally in real time. For example, the I/O lines connected to the PLC I/O modules are non-intrusively monitored using a voltage sensor and/or a current sensor, and a PLC-independent source of data is acquired for analysis which fully reflects the actual activity of the real world processes.” Paragraph 0060)
One of ordinary skill in the art would have recognized that applying the known technique of Gendelman, namely, hardware monitoring for an industrial control system, and the known techniques of Daitou, namely, an equipment management system for maintenance management, with the known techniques of Hideg, namely, a self-calibrating control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Gendelman to track various data inputs and compare to historical data for anomaly detection and the teachings of Daitou to track equipment data for maintenance management with the teachings of Hideg to calibrate a control system using initial parameters would have been recognized by those of ordinary skill in the art as resulting in an improved plant control monitoring system (i.e., using various hardware configurations and data processing for monitoring a control system of Gendelman based on the teachings of using various hardware configurations and parameters to monitor maintenance in Daitou and the teachings of Hideg using various parameters for initialization).


 (2) Response to Argument

Regarding claims 1-16, the applicant argues that the cited references do not teach or suggest “comparing at least one of (i) the respective latest recorded current and (ii) voltage measurement values with at least one of current and voltage values of at least one preceding measurement, recourse being had only to at least one of current and/or voltage values of at least one preceding measurement whose respective operating state reveals a correspondence with the respective operating state of at least one of (i) the respective latest recorded current and (ii) voltage measurement values” (emphasis added), as recited in independent claim 1.  Dependent claims 2-16 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art describes the claim limitation as described below, as described in the Final Office Action dated 1/14/2022, and as described in the Non-Final Office Action dated 9/22/2021.
First, Gendelman describes measuring hardware signals and the hardware signals include electric voltages and currents (Gendelman: paragraphs 0059, 0060).  In other words, as illustrated in figure 1A (reproduced below), Gendelman describes collecting I/O line voltages and currents 140 from multiple PLCs 151, 161, 171.

“The hardware data collectors 131, 132, and/or 133 may measure voltages and currents of the I/O lines 140 and/or the digital voltages of the conductors of the PLC system buses 151, 161, and/or 171.” (emphasis added) (Gendelman: Paragraph 0059)

“The hardware component 131 may collect all the signals of the PLC system bus 151, and may pass the data to a monitoring server 101, optionally in real time. Optionally, the operational data may be stored on a data buffer and transferred when polled by a monitoring server. The hardware component 131 may collect 158 all the hardware signals, such as electric voltages and currents, between the PLC I/O modules 154, 155, and/or 156 and the I/O lines 140, and may pass the data to a monitoring server 101, optionally in real time. For example, the I/O lines connected to the PLC I/O modules are non-intrusively monitored using a voltage sensor and/or a current sensor, and a PLC-independent source of data is acquired for analysis which fully reflects the actual activity of the real world processes.” (emphasis added) (Gendelman: paragraph 0060)


[AltContent: textbox (Gendelman)]
    PNG
    media_image2.png
    1208
    1017
    media_image2.png
    Greyscale



Accordingly, based, at least on the references to Gendelman as described above, Gendelman describes “measuring at least one of (i) the respective latest current and (ii) voltage values at each of the at least two output channels for respective associated load circuits” (emphasis added), as recited in independent claim 1.


Second, Gendelman describes processing operation data to detect outliers from previously learned normal data patterns (Gendelman: paragraphs 0048, 0059, 0061).  In other words, Gendelman describes comparing the collected data to the normal data patterns (i.e., previously collected data) to detect anomalies (i.e., correspondence with operating state) (Gendelman: paragraphs 0048, 0059, 0061).  As illustrated in figure 2 (reproduced below), Gendelman describes receiving training data 201 from the data collection device 210, calculating normal data patterns 202 from the data, and calculating anomalies between the normal data patterns and the received operation data 203 (Gendelman: paragraph 0064).  As described above, the collected data in Gendelman includes voltage and current measurement data (Gendelman: paragraphs 0059, 0060).  That is, in Gendelman, the normal data patterns are the previously collected data and the previously collected data is the previously collected voltage and current data signals so the normal data patterns are previously collected voltage and current data signals (Gendelman: paragraphs 0060, 0061).  As such, Gendelman describes the comparing of voltage and current measurement values to preceding voltage and current measurement values to detect anomalies.
Furthermore, in particular, Applicant’s arguments are directed to Gendelman not teaching or suggesting comparison of voltage and/or current levels (page 5 of Applicant’s Appeal Brief dated 6/24/2022).  Gendelman describes measuring voltages and currents of the I/O lines (Gendelman: Paragraphs 0059, 0060) and storing the measured voltage and current as data in a data buffer (Gendelman: Paragraph 0060).  Gendelman further describes calculating normal data patterns (i.e., preceding voltage and current measurement) from the measured voltage and current data (Gendelman Paragraph 0048).  Gendelman then describes comparing the normal data pattern (i.e., preceding voltage and current measurements) to the operation data (i.e., current voltage and current measurements) to detect anomalies (i.e., revealed correspondence to the operating state) (Gendelman: Paragraphs 0059, 0060, 0061).  Gendelman describes the comparison of voltage and/or current levels (i.e., “the low level hardware signals” Gendelman: Paragraph 0075) that enables “high level protection without affecting the normal operation” of the system (Gendelman: Paragraph 0074).  Furthermore, Gendelman recites that “[t]he automatic monitoring of data on the I/O lines directly may have the advantage of monitoring the lowest level data of the ICS system, and regardless of any violation to PLC logic, the I/O lines will reflect the true status of the physical devices. Monitoring the I/O lines may be less intrusive and allow gathering more information than the monitoring of the PLC system bus, as well as not requiring dedicated hardware to connect to the PLC system bus, making the solution completely ICS independent.” (emphasis added) (Gendelman: Paragraph 0067).

“The collected data may be transferred to the monitoring server for processing and analysis. During a learning period, data patterns may be calculated to establish the normal data patterns using machine learning approaches. During monitoring, received operation data may be processed for anomaly and outlier analysis from the previously learned normal data patterns.” (emphasis added) (Gendelman: Paragraph 0048)

“An anomaly detection module 104 may receive automatically operation monitoring data from the data collectors 131, 132, and/or 133, and use the processing unit 102 to compare automatically the operation data to the normal data patterns calculated from a separate learning and/or training stage. When an outlier and/or anomaly in the data patterns is detected, the anomaly detection module 104 may send an alert automatically through the user interface 110 and/or supervisor interface 112 according to the severity of the abnormal pattern. For example, if the abnormal pattern is a small deviation from the timing of a sequence of normal patterns a warning is sent to an operator, but if the abnormal pattern is a combination of abnormal patterns detected in rapid sequence from a multiple of sensitive I/O lines an alarm may be sent an operator.” (emphasis added) (Gendelman: Paragraph 0059)

“For example, a PLC has normal data patterns with changes to controlled physical devices once every minute, a cyber attack modifies the PLC logic to issue the same changes once every 2 seconds, and the monitoring server detects automatically the abnormal temporal pattern of the same changes. In this example, the data value patterns have not changed but the timing of the patterns has been detected as being abnormal and an alert is sent to the operator. The server may use machine learning algorithms to monitor automatically any activity outside of previously learned patterns.” (emphasis added) (Gendelman: Paragraph 0061)

“For example, patterns associated with normal logic command between the PLC and I/O modules are analyzed and stored, and abnormal commands are identified based on a change from these normal patterns . . . An abnormal activity profile, such as adjusting a turbine speed every 5 seconds when its usual operational profile is to be adjusted for 30 minutes every couple of hours may generate an abnormal operation alert.” (emphasis added) (Gendelman: Paragraph 0068)

“For example, when the pump is normally operated for three hours to fill the tank, and the monitoring server has not detected the normal pattern of closing the pump and vales after three and a half hours, the monitoring server may send a warning and/or alarm that there is a malfunction and/or security attack. Thus the spatial and temporal data of one or more PLCs may be analyzed for abnormal patterns to determine if a warning, alert and/or alarm should be sent to the facility personnel responsible for taking action to confirm and/or correct the operation of the facility and return the control system to normal operation.”  (emphasis added) (Gendelman: Paragraph 0071)

[AltContent: textbox (Gendelman)]
    PNG
    media_image3.png
    1031
    957
    media_image3.png
    Greyscale

[AltContent: textbox (Gendelman)]

Accordingly, based, at least on the references to Gendelman as described above, Gendelman describes “comparing at least one of (i) the respective latest recorded current and (ii) voltage measurement values with at least one of current and voltage values of at least one preceding measurement, recourse being had only to at least one of current and/or voltage values of at least one preceding measurement whose respective operating state reveals a correspondence with the respective operating state of at least one of (i) the respective latest recorded current and (ii) voltage measurement values” (emphasis added), as recited in independent claim 1.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/Christopher E. Everett/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        

Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        


/RYAN M STIGLIC/Primary Examiner 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.